Dissenting Opinion by
Mr. Justice Pomeroy :
The lower court was of course obliged to decide this case as it did, the trust instrument being the same instrument and the question of interpretation being the identical question that was before this Court in Benson Estate, 447 Pa. 62, 285 A. 2d 101 (1971). In that case this Court, by the narrow vote of three to two, held that the remainder interest of Mary Pew Benson was a vested interest. I was convinced at that time that this decision was in error, and the able arguments put to us in the present case on behalf of the estate of Mrs. Benson’s sister, Eleanor Pew Morris, have but served to confirm my conviction, viz., that whatever “vested” may mean, the interests of the children of this settlor do not qualify as such. I must therefore again dissent from the Court’s interpretation of the deed of trust here involved.
It may be said that with respect to the same trust instruments, there cannot be one rule in the case of Mary Pew Benson and another rule in the case of her *514sister, Eleanor Pew Morris. But the Court’s prior decision is clearly not res judicata, nor is it the “law of the case” with respect to the separate share of Eleanor. Brown Estate, 408 Pa. 214, 183 A. 2d 307 (1962). Although it may seem anomalous to subject the interest of these siblings to different tax treatment, two wrongs do not make a right. I am convinced that the just and proper action for the court now to take is to avoid duplicating the error of Benson. I therefore would uphold the position of the present appellants, and would reverse the decree below.